NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0933-20

HUGO M. PILLACELA
ARIAS,

          Plaintiff-Appellant,

v.

129 LEVITT, LLC,

          Defendant,

and

CARDINAL ESTATES, LLC,
ROSSEN FRAMING, LLC,
BRITO CONSTRUCTION, LLC,
and GMG BRITO
CONTRACTORS, LLC,

     Defendants-Respondents.
______________________________

                   Submitted December 8, 2021 – Decided January 6, 2022

                   Before Judges Hoffman, Whipple, and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-6750-18.
            Ginarte Gallardo Gonzelez Winograd, LLP, attorneys
            for appellant (John J. Ratkowitz, on the briefs).

            Goetz Schenker Blee & Wiederhorn, LLP, attorneys for
            respondent (David W. Gannon, on the brief).

PER CURIAM

      This matter arises from injuries plaintiff sustained while working at a

construction site for a new home, 129 Levitt Avenue in Bergenfield. Plaintiff

appeals from a Law Division order granting the summary judgment dismissal of

his claims against defendant Cardinal Estates, LLC (Cardinal Estates), the

general contractor for 129 Levitt Avenue.       Plaintiff contends he presented

sufficient evidence to withstand defendant's motion for summary judgment.

Because a reasonable jury weighing the evidence in plaintiff's favor could

determine the existence of facts that would support the determination that

Cardinal Estates breached a duty of care owed to plaintiff, we reverse.

                                           I.

      We ascertain the following facts from the record, viewed in the light most

favorable to plaintiff as the non-moving party. See Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 523 (1995). Eran Schoulman, the sole member of

Cardinal Estates, rented and sold used cars until 2017, when he started




                                                                          A-0933-20
                                       2
renovating properties and building homes.1 129 Levitt Avenue was the third

home built by Schoulman.

        As the general contractor for 129 Levitt Avenue, Cardinal Estates had only

oral contracts with its subcontractors. On behalf of Cardinal Estates, Schoulman

arranged for Rossen Framing, LLC (Rossen) to complete the framing work at

129 Levitt Avenue. The only terms of the contract between Cardinal Estates

and "Alex" (last name unknown), 2 the owner of Rossen, were that Rossen would

complete the framing work at 129 Levitt Avenue and Cardinal Estates would

pay Rossen.3


1
  According to Schoulman, when he entered the construction field he was aware
that the Occupational Safety and Health Administration (OSHA) played a role
in enforcing safety on construction sites; however, he never completed any
OSHA safety courses.
2
  Schoulman described Alex as Portuguese and acknowledged having difficulty
communicating with him "[o]n the phone," but said he spoke "enough [English]
to get by" in person.
3
    At Schoulman's deposition, the following colloquy occurred:

        Q. Did you have an agreement with Alex from Rosson Framing about the
           work he was going to do at 129 Levitt?

        A. Verbally, yes.

        Q. What was the agreement?



                                                                            A-0933-20
                                         3
      Relevant to the matter under review, Schoulman admitted he did not know

whether Rossen used OSHA-trained workers.             In addition, Schoulman was

unaware that Rossen subcontracted to other subcontractors the work it verbally

agreed to complete. Thus, Schoulman was unaware that Rossen subcontracted

the sheathing portion of the framing work to Jaime Castillo, plaintiff's employer.

Schoulman maintained that the subcontractors hired to perform the work on 129

Levitt Avenue were responsible for the safety of their workers, notwithstanding

the absence of any written contracts with the subcontractors.

      Significantly, Schoulman admitted he had no understanding of the

obligations of a general contractor under OSHA regulations when plaintiff's

accident occurred. Nevertheless, Schoulman stated that if he saw an unsafe

condition at the job site, he would "absolutely" have had the authority to correct

the condition. While he stated that he visited 129 Levitt Avenue every other

day, he could not recall if he saw any workers wearing hard hats or using safety

harnesses.

      On August 29, 2018, plaintiff reported to work at 129 Levitt Avenue and

began working at 9 a.m. Initially, plaintiff secured his ladder by nailing a piece


      A. Frame the house . . . [a]nd [you'll] get paid.



                                                                            A-0933-20
                                          4
of wood on the ground to block his ladder from sliding out from under him.

Soon thereafter, one of the workers for the framing subcontractor approached

him and asked him to move. After plaintiff moved, the framing subcontractor

asked him to relocate a second time, back to where he was initially working.

When he returned to his initial location, the wood plaintiff had used to block his

ladder from sliding was gone. Plaintiff attempted to secure the ladder by placing

a single nail in wood at the base of the ladder; however, when he went up the

ladder to take measurements, the ladder shifted, causing him to fall. As a result,

plaintiff suffered severe injuries and required spinal fusion surgery.

      Plaintiff retained William Mizel (Mizel), a board-certified safety

professional, as a liability expert. Over the past thirty years, Mizel conducted

over one thousand OSHA-type investigations at various types of facilities. After

reviewing the evidence in this case, Mizel concluded that Cardinal Estates acted

as the general contractor on the jobsite, Rossen Framing acted as a prime

framing contractor; however, neither of these contractors provided any safety

oversight. Mizel's report cited the following OSHA regulations, found at 29

C.F.R. 1926.16, as outlining the safety responsibilities of prime and general

contractors on construction sites:

         a) The prime contractor and any subcontractors may make
            their own arrangements with respect to obligations

                                                                            A-0933-20
                                        5
            which might be more appropriately treated on a jobsite
            basis rather than individually. Thus, for example, the
            prime contractor and his subcontractors may wish to
            make an express agreement that the prime contractor or
            one of the subcontractors will provide all required first-
            aid or toilet facilities, thus relieving the subcontractors
            from the actual, but not any legal, responsibility. In no
            case shall the prime contractor be relieved of overall
            responsibility for compliance with the requirements of
            this part for all work to be performed under the contract.

         b) By contracting for full performance of a contract
            subject to section 107 of the Act, the prime contractor
            assumes all obligations prescribed as employer
            obligations under the standards contained in this part,
            whether or not he subcontracts any part of the work.

         c) To the extent that a subcontractor of any tier agrees to
            perform any part of the contract, he also assumes
            responsibility for complying with the standards in this
            part with respect to that part. Thus, the prime contractor
            assumes the entire responsibility under the contract and
            the subcontractor assumes responsibility with respect to
            his portion of the work. With respect to subcontracted
            work, the prime contractor and any subcontractor or
            subcontractors shall be deemed to have joint
            responsibility.

         d) Where joint responsibility exists, both the prime
            contractor and his subcontractor or subcontractors,
            regardless of tier, shall be considered subject to the
            enforcement provisions of the Act.

            [29 C.F.R. 1926.16(a)-(d).]

      In his expert report, Mizel explained that under Letters of Interpretation

issued by OSHA, a "general contractor normally has responsibility to ensure that

                                                                          A-0933-20
                                        6
the other contractors fulfill their obligations with respect to employee safety

which effects the entire site"; in addition, a general contractor shares

"responsibility for those violations by its subcontractors which it could

reasonably have detected and corrected." Mizel further noted that, according to

OSHA's Multi-Employer Citation Policy, to determine whether a controlling

employer like a general or prime contractor exercised reasonable care to prevent

and detect violations of OSHA standards on a construction site, OSHA

compliance officers inquire about whether a general or prime contractor:

               a. conducted periodic inspections of appropriate
                  frequency . . . . ;

               b. implemented an effective system for promptly
                  correcting hazards; and

               c. enforce[ed] the other employer's compliance with
                  safety and health requirements with an effective,
                  graduated system of enforcement and follow-up
                  inspection.

      Mizel concluded that plaintiff's accident occurred because OSHA safety

regulations were violated on the jobsite.           In particular, 29 C.F.R.

1926.1053(b)(6) was not followed, which requires ladders to be used only on a

stable, level surface unless secured to prevent displacement. Further, 29 C.F.R.

1926.1053(b)(7) was violated because ladders must be secured to prevent

displacement when placed on a slippery surface. Finally, because plaintiff and

                                                                           A-0933-20
                                       7
other workers were required to carry sheathing plywood up the ladders they were

climbing, ladders on the jobsite were being used in a way that violated 29 C.F.R.

1926.1053(b)(22), which prohibits carrying loads that can cause employees to

lose their balance.

      Mizel concluded that Cardinal was citable for the ladder safety hazards ,

as a controlling employer, that resulted in plaintiff's injuries because it did not

act with reasonable care as a general contractor when it failed to:

          • "conduct proactive safety inspections";

          • "implement an effective system for promptly correcting hazards";
            and

          • "enforce any type of safety requirements related to ladders or fall
             protection."

      Mizel not only evaluated whether OSHA safety regulations were violated

and whether Cardinal was citable for those violations, but his report also

identified standards adopted by professional organizations that were breached

by Cardinal on the construction site.

      Plaintiff filed suit in September 2019, naming Cardinal Estates and 129

Levitt, LLC,4 "the owner/developer of the construction project," as defendants.


4
   According to Schoulman, the owner of 129 Levitt Avenue was 129 Levitt,
LLC, a company owned by himself and Tal Venture. In November 2019,
plaintiff dismissed his complaint against 129 Levitt, LLC.
                                                                             A-0933-20
                                        8
Cardinal Estates moved for summary judgment in 2020.       On August 31, 2020,

the motion judge granted Cardinal's motion, finding there "were no OSHA

violations before [the] court to consider" and concluding the evidence did not

support imposing a duty of care upon Cardinal.      Plaintiff filed a motion for

reconsideration, which a different judge denied on September 18, 2020, after the

first judge retired.

                                      II.

                                      A.

      On appeal, we review summary judgment orders de novo, using the same

standards applied by the trial courts. Templo Fuente De Vida Corp. v. Nat'l

Union Fire Ins. Co., 224 N.J. 189, 199 (2016).         Rule 4:46-2(c) compels

summary judgment "if the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment . . . as a matter of law." After reviewing the evidence

presented "in the light most favorable to the non-moving party," Brill, 142 N.J.

at 540, we must determine "whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that




                                                                          A-0933-20
                                       9
one party must prevail as a matter of law." Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-52 (1986).

      The non-moving party bears the burden to present evidence that there is a

genuine issue of material fact for trial. Invs. Bank v. Torres, 457 N.J. Super.

53, 64 (App. Div. 2018). "An issue of fact is genuine only if, considering the

burden of persuasion at trial, the evidence submitted by the parties on the

motion, together with all legitimate inferences therefrom favoring the non -

moving party, would require submission of the issue to the trier of fact." R.

4:46-2(c). "[F]acts which are immaterial or of an insubstantial nature, a mere

scintilla, fanciful, frivolous, gauzy or merely suspicious," do not raise a genuine

issue of material fact. Brill, 142 N.J. at 529 (quoting Judson v. Peoples Bank &

Trust Co. of Westfield, 17 N.J. 67, 75 (1954)) (internal quotation marks

omitted).

      "To sustain a cause of action for negligence, a plaintiff must establish four

elements: '(1) a duty of care, (2) a breach of that duty, (3) proximate cause, and

(4) actual damages.'" Townsend v. Pierre, 221 N.J. 36, 51 (2015) (citations

omitted). "[T]he question of whether a duty exists is a matter of law properly

decided by the court . . . ." Strachan v. John F. Kennedy Mem'l Hosp., 109 N.J.

523, 529 (1988).


                                                                             A-0933-20
                                       10
                                       B.

      The dispositive issue in this case is whether Cardinal Estates, the general

contractor on this new-home construction project, owed a duty of care to ensure

the safety of plaintiff, an employee of a subcontractor of a subcontractor. Our

analysis is guided by the principles adopted by the Court in Alloway v. Bradlees,

Inc., 157 N.J. 221 (1999).

      A general contractor has an even more comprehensive duty than the

property owner to ensure the safety of the employees of any subcontractors

working at a construction site. Id. at 232-33. This duty is based on the public

policy considerations embodied in the Federal Occupational Safety and Health

Act and New Jersey's Construction Safety Act:

            It was obviously the legislative intention to ensure the
            protection of all of the workers on a construction
            project, irrespective of the identity or status of their
            various and several employers, by requiring, either by
            agreement or by operation of law, the designation of a
            single repository for the safety of them all.

            [Bortz v. Rammel, 151 N.J. Super. 312, 321 (App. Div.
            1977).]

That "single repository" is the general contractor, not the property owner. See

Dawson v. Bunker Hill Plaza Assocs., 289 N.J. Super. 309, 321 (App. Div.

1996). Any contractor that hires another contractor to perform work on the


                                                                           A-0933-20
                                      11
owner's project will be viewed as the "general" or "prime" contractor for

purposes of establishing a duty of care.       See Alloway, 157 N.J. at 238.

"[G]eneral negligence principles govern the determination of whether a legal

duty should be imposed on a contractor for injuries sustained by another

contractor's employee." Slack v. Whalen, 327 N.J. Super. 186, 191 (App. Div.

2000) (citation omitted).

      A major consideration of the determination of the existence of a duty of

reasonable care under negligence principles is the foreseeability of the risk of

injury. Alloway, 157 N.J. at 230 (citing Carey v. Lovett, 132 N.J. 44, 57 (1993)).

"Foreseeability requires a determination of whether the defendant was

reasonably able to ascertain that his allegedly negligent conduct could injure the

plaintiff in the manner it ultimately did." Robinson v. Vivirito, 217 N.J. 199,

212 (2014). While foreseeability is the major consideration for imposing a tort

duty, the determination of such a duty "involves identifying, weighing, and

balancing several factors – the relationship of the parties, the nature of the

attendant risks, the opportunity and ability to exercise care, and the public

interest in the proposed solution." Alloway, 157 N.J. at 230 (citing Hopkins v.

Fox & Lazo Realtors, 132 N.J. 426, 439 (1993)).




                                                                            A-0933-20
                                       12
      The analysis leading to the imposition of a duty of reasonable care is "both

fact-specific and principled," and must satisfy "an abiding sense of basic fairness

under all of the circumstances in light of considerations of public policy." Ibid.

Determining whether a general contractor owes a duty of care to assure the

safety of a subcontractor's employee "necessarily involves consideration of the

relevance of statutory and regulatory requirements, more specifically, OSHA

regulations, imposed on general or prime contractors relating to the safety of

employees of subcontractors at the work site." Id. at 229. Where it is alleged

that a contractor violated OSHA regulations, such violation is treated similarly

to a violation of an industry standard. Costa v. Gaccione, 408 N.J. Super. 362,

372 (App. Div. 2009) (citation omitted).

      Viewing the facts in the light most favorable to the plaintiff, the motion

judge erred in granting summary judgment to Cardinal Estates. The judge

incorrectly determined that the absence of actual citations by OSHA for

violating OSHA regulations ended the inquiry into whether the relevant

regulatory scheme favored the imposition of a duty of care upon Cardinal Estates

owed to plaintiff. This analysis does not comport with Alloway.

      In Alloway, the Supreme Court made clear that, when analyzing whether

a general contractor owes a duty of reasonable care to the employee of a


                                                                             A-0933-20
                                       13
subcontractor, the inquiry "necessarily involves consideration of the relevance

of statutory and regulatory requirements, more specifically, OSHA regulations."

157 N.J. at 229. Mizel's report clearly describes that OSHA regulations were

violated on the jobsite. In particular, Mizel identifies 29 C.F.R. 1926.1053(b)(6)

(requiring ladders to be used only on a stable, level surface unless secured to

prevent displacement), 29 C.F.R. 1926.1053(b)(7) (requiring ladders to be

secured when used on a slippery surface), and 29 C.F.R. 1926.1053(b)(22)

(prohibiting carrying loads that can cause employees to lose their balance). The

motion judge failed to consider these relevant regulatory requirements. Had the

judge considered these regulatory requirements, summary judgment would have

been inappropriate.

      Considering the relevant regulatory requirements identified in Mizel's

report, plaintiff's injuries were foreseeable to Cardinal Estates. Indeed, plaintiff

fell from a ladder, suffering spinal injuries. Mizel identified regulations that

aim to prevent falls from ladders. Plaintiff's injuries were therefore foreseeable

to defendant after considering the relevant regulatory requirements, as Alloway

requires.

      Defendant subcontracted the framing work at 129 Levitt Avenue to

Rossen Framing, which then subcontracted the work to Jaime Castillo, plaintiff's


                                                                              A-0933-20
                                        14
employer. Cardinal Estates contends that it did not know that Rossen Framing

had subcontracted work to Jaime Castillo. Defendant conducted all business

through oral contracts and there is no convincing evidence that defendant's oral

contracts prohibited subcontracting or in any way addressed worker safety.

      The nature of the attendant risks were of a type that the relevant OSHA

regulations seek to prevent. As outlined by plaintiff's expert, relevant OSHA

regulations sought to prevent injuries from an unstable ladder. Plaintiff suffered

his injuries when he fell from a ladder that was not secured properly.

      Significantly, Schoulman admitted he had the opportunity and ability to

exercise control over the construction site at 129 Levitt Avenue. Defendant

stated he visited the construction site "every other day." Importantly, defendant

agreed that if he saw something unsafe, he "absolutely" had the authority to have

the work done in a different way. Accordingly, we find that Cardinal Estates

retained sufficient opportunity and ability to exercise control under Alloway.

      The final Alloway factor is whether the public interest weighs in favor of

imposing a duty on Cardinal Estates. Schoulman, the sole member of Cardinal

Estates, worked in real estate before selling used cars. Approximately a year

before plaintiff's accident, Schoulman started working as a member of Cardinal

Estates building new homes. Becoming a general contractor meant Schoulman


                                                                            A-0933-20
                                       15
filled out a form, paid a fee, and received a general contractor's license.

Schoulman took no courses in construction site safety. Nor did he take any steps

to educate himself on the relevant OSHA requirements; in fact, he lacked

knowledge of relevant OSHA regulations as recently as his deposition.

      The public interest is clearly served when construction contractors are

charged with knowledge of relevant safety regulations in cases like this one,

where the record lacks any credible evidence of any steps taken to protect

workers from unsafe working conditions. When contractors and subcontractors

are aware of relevant safety regulations, the risks inherent in construction work

are minimized for all employees and the public.

      Had the court properly considered the relevant OSHA requirements rather

than summarily dismissing plaintiff's assertions, summary judgment would have

been inappropriate in this case.

      Reversed and remanded. We do not retain jurisdiction.




                                                                           A-0933-20
                                      16